DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3/1/22.  In particular, claim 1 has been amended to require it to include triblock and diblock copolymers.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,042,531 (herein Albrecht) in view of US 2013/010767 (herein Wei) and US 2015/0030933 (herein Goetzen).
As to claims 1-7, Albrecht discloses a block copolymer (paragraph 1, 6-8 and examples) composition comprising:
A weight average molecular weight (Mw) of 10,000 to 500,000 g/mol (paragraph 32).  When amounts are too low, poor impact strength is observed.  When the amount is too high, the viscosity is too difficult to handle.  See paragraph 32.  Specifically exemplifying 75,000 (7.5*104).
A polydispersity index (PDI, Mw/Mn, molecular weight distribution) of 1 to 1.5.  See paragraph 33.  When the amount is too broad (high), poor impact is observed.  See paragraph 33.  Note that the lower limit is 1.0 (since Mw is second order and Mn is first order).  
A glass transition temperature of -85 to -50 oC.  See paragraph 13.  When the amount is too low, processing is difficult.  When the amount is too high, the block copolymer deteriorates and gives fish eyes (poor appearance).  See paragraph 13.  Thus, it would have been obvious to select to appropriate Tg, including values within the claimed range in order to balance between processability and appearance/stability.  
In examples 6-8 in table 5, the diblock copolymers are coupled with a coupling efficiency of 86 to 90%.  Thus, about 86 to 90 wt% triblock and 14 to 10 wt% diblock.  
Albrecht discloses the melt mass flow rate (MI) at 220oC with a load of 10 kg (see paragraph 72), however not at the claimed rate of 230oC with a load of 5 kg (note that half the weight of the load).  Note that there is no way to convert from one melt flow rate to another (although the general trend of higher temperature and/or load yields higher values).  However, Albrecht generally recognizes that the melt flow rate is important for oC with a load of 5 kg.  
Wei discloses similar block copolymers.  See abstract and examples.  Wei discloses that the MI at 230/5 should be between 1 and 15 g/10min in order to yield appropriate processability.  See paragraph 231-235.  Goetzen also discloses similar block copolymers.  See abstract and examples.  The block copolymer compositions should have a melt index (230/5) below 3 g/10min in order to have good mechanical strength.  See paragraph 42.  Thus, the prior art motivates one to select values within the claimed MI in order to improve processability (above 1.0 g/10min) and mechanical strength (below 3.0 g/10min).  
In light of the discussion above, it would have been obvious at the time the invention was filed to have modified the block copolymer composition with a MI within the claimed range because one would want to balance processability and mechanical strength.  See paragraph 231-235 of Wei and paragraph 42 of Goetzen.  
As to claims 8-10, the triblock copolymer has a first block polybutadiene (reading on R1=C2 alkenyl or hydrogen) or isoprene (C3alkenyl) and the other two blocks are of styrene (R2=R3=C6aryl=phenyl).  See examples.  As to n, l and m, the Mw of the total block copolymer (paragraph 61) is 10,000 to 500,000 (paragraph 32).  Also see examples with the blocks comprising at least 30%.  Thus, the n, l and m would be about 300 to about 1000.
As to claim 13, the weight ratio of of the B block (first block) to the A block (second and third block) is 1 to 9 (paragraph 26.  Thus, the first block is present in 50 to .

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to the carried over rejection have been fully considered but they are not persuasive. 
Applicant argues that Albrecht fails to disclose the glass transition (Tg) of the block copolymer and merely discloses the Tg of one of the blocks.
In response, the examiner disagrees.
First, the claim merely states that the block copolymer comprises a Tg within the claimed range.  Albrecht discloses that the block copolymer composition that has a Tg that overlaps the claimed range.  The fact that Albrecht discloses that the Tg is attributed to an individual block is moot.
Secondly, arguing that the Tg of a block copolymer (such as SEBS) is somehow different that than the Tg of an individual block of the copolymer is not well grounded.  It is well known that a block copolymer exhibits a separate glass transition temperatures for each of its blocks except in special circumstances (e.g. individual Tgs are so close 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764